371 U.S. 223 (1962)
NATIONAL MOTOR FREIGHT TRAFFIC ASSOCIATION, INC., ET AL.
v.
UNITED STATES ET AL.
No. 479.
Supreme Court of United States.
Decided December 17, 1962.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA.
Bryce Rea, Jr. and Frederick A. Babson, Jr. for appellants.
Solicitor General Cox, Assistant Attorney General Loevinger, Robert B. Hummel, Robert W. Ginnane and Fritz R. Kahn for the United States and the Interstate Commerce Commission.
D. Robert Thomas, Harry C. Ames, Sr., Giles Morrow, S. Sidney Eisen and James L. Givan for appellee freight forwarders.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE STEWART is of the opinion that probable jurisdiction should be noted.